                      Case 3:20-mj-00468-RMS Document 1 Filed 05/29/20 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                   District District
                                               __________   of Connecticut
                                                                     of __________

                  United States of America                       )
                             v.                                  )
                      Jennifer Bousquet
                                                                 )      Case No.    3:20-MJ-0468 (RMS)
                                                                 )
                                                                 )
                                                                 )
                                                                 )
                          Defendant(s)


                                               CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of         January 2016 through April 2020      in the county of                                               in the
                       District of         Connecticut       , the defendant(s) violated:

            Code Section                                                   Offense Description
21 U.S.C. 841                                 Possession with intent to distribute and distribution of a controlled substance
21 U.S.C. 846                                 Conspiracy to possess with intent to distribtue and to distribute a controlled
                                              substance




         This criminal complaint is based on these facts:
See Attached Affidavit of HHS OIG Special Agent Emma Dugas




         ✔ Continued on the attached sheet.
         u
                                                                                                         Digitally signed by EMMA
                                                                                     EMMA                DUGAS
                                                                                                         Date: 2020.05.29
                                                                                     DUGAS               07:50:10 -04'00'
                                                                                            Complainant’s signature

                                                                                      Special Agent Emma Dugas
                                                                                             Printed name and title

$WWHVWHGWRPHE\WKHFRPSODLQDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\7HOHSKRQH
                                                                                                          Digitally signed by Robert
                                                                                     Robert M.            M. Spector
                                                                                                          Date: 2020.05.29
Date:             05/29/2020                                                         Spector              12:51:48 -04'00'
                                                                                               Judge’s signature

City and state:                         New Haven, CT                                Hon. Robert M. Spector, USMJ
                                                                                             Printed name and title
